Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Director of the Office for Civil Rights,

Petitioner,

Vv.

Lincare, Inc., d/b/a United Medical,

Respondent.
Docket No. C-14-1056
Decision No. CR4505

Date: January 13, 2016

DECISION

Respondent, Lincare, Inc., d/b/a United Medical, supplies respiratory care, infusion
therapy, and medical equipment to patients in their homes. The estranged husband of one

of its managers complained t!

at his wife allowed him access to the “protected health

information” of Lincare patients, even though he was not authorized to see it. Following

a lengthy investigation, the D:

irector of the Office for Civil Rights (OCR) determined that

Respondent Lincare violated the Health Insurance Portability and Accountability Act of

1996 (HIPAA) because it did

not implement policies and procedures to safeguard records

containing its patients’ protected health information (PHI), and it failed to protect against

disclosure to unauthorized pe
money penalty (CMP) of $23

OCR moves for summary jud

rsons the PHI of 278 of its patients. OCR proposes a civil
9,800.

gment, which Respondent Lincare opposes.

I agree that the undisputed evidence establishes that Lincare violated HIPAA. I therefore
grant OCR’s motion and sustain the $239,800 CMP.
Background

HIPAA, sections 1171 through 1180 of the Social Security Act (Act) (collectively
referred to as the Administrative Simplification Provisions), creates privacy rights and
protections for consumers of health services. Pursuant to its provisions, the Secretary of
Health and Human Services has implemented a “Privacy Rule,” which sets standards for
protecting PHI. 45 C.F.R. Part 160 and Part 164, Subpart E; see Act § 1172(d). Except
as permitted by the regulations, a “covered entity,” such as Respondent Lincare (see
discussion below for definition), may not disclose PHL, a type of individually identifiable
ealth information (see below). 45 C.F.R. § 164.502(a). It “must reasonably safeguard”
PHI from “any intentional or unintentional use or disclosure that is in violation of the
standards, implementation specifications or other requirements” of Subpart E of the
Privacy Rule. 45 C.F.R. § 164.530(c)(2).

Here, Richard Shaw was married to Lincare Manager Faith Shaw, although their
marriage went through a rough patch. She left him and, in late 2008, Richard Shaw
complained to OCR that she left behind documents containing the PHI of Lincare
patients. The documents were in his possession even though he was not authorized to see
them. OCR Exhibit (Ex.) 1; OCR Ex. 2 at 1-2 (Montoya Decl. § 3). OCR investigated
and determined that Respondent Lincare had violated HIPAA’s Privacy Rule. In a letter
dated January 28, 2014, OCR advised Respondent Lincare that it proposed imposing a
$239,800 CMP. OCR Ex. 1.

Respondent Lincare appeals and OCR now moves for summary judgment. See 45 C.F.R.
§ 160.508(b)(13). With its motion and brief (OCR Br.), OCR submits 41 exhibits (OCR
Exs. 1 — 41). Respondent Lincare filed a brief opposing summary judgment (R. Br.),
along with one exhibit (R. Ex. 1). OCR filed a reply (OCR Reply) and Respondent filed
a sur-reply (R. Sur-reply).

Issues
As a threshold matter, I consider whether summary judgment is appropriate.
On the merits, the issue is whether Respondent Lincare violated HIPAA standards.

Because Respondent did not properly challenge the amount of the CMP, that issue is not
before me.
Discussion

Summary Judgment. Summary judgment is appropriate if a case presents no genuine
issue of material fact, and the moving party is entitled to judgment as a matter of law.
Bartley Healthcare Nursing & Rehab., DAB No. 2539 at 3 (2013) (citing Celotex Corp.
v. Catrett, 477 U.S. 317, 322-25 (1986)); Jil. Knights Templar Home, DAB No. 2274 at
3-4 (2009), and cases cited therein.

The moving party may show the absence of a genuine factual dispute by presenting
evidence so one-sided that it must prevail as a matter of law or by showing that the non-
moving party has presented no evidence “sufficient to establish the existence of an
element essential to [that party’s] case, and on which [that party] will bear the burden of
proof at trial.” Livingston Care Ctr. v. Dep’t of Health & Human Servs., 388 F.3d 168,
173 (6th Cir. 2004) (quoting Celotex Corp., 477 U.S. at 323-24). To avoid summary
judgment, the non-moving party must then act affirmatively by tendering evidence of
specific facts showing that a dispute exists. Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 586 n.11 (1986); see also Vandalia Park, DAB No. 1939 (2004);
Lebanon Nursing & Rehab. Ctr., DAB No. 1918 (2004). The non-moving party may not
simply rely on denials, but must furnish admissible evidence of a dispute concerning a
material fact. J/l. Knights Templar, DAB No. 2274 at 4; Livingston Care Ctr., DAB No.
1871 at 5 (2003).

In examining the evidence for purposes of determining the appropriateness of summary
judgment, I must draw all reasonable inferences in the light most favorable to the non-
moving party. Brightview Care Ctr., DAB No. 2132 at 2, 9 (2007); Livingston Care Ctr.,
388 F.3d at 172; Guardian Health Care Ctr., DAB No. 1943 at 8 (2004); but see
Brightview, DAB No. 2132 at 10 (entry of summary judgment upheld where inferences
and views of non-moving party are not reasonable). However, drawing factual inferences
in the light most favorable to the non-moving party does not require that I accept the non-
moving party’s legal conclusions. Cf Guardian Health Care Ctr., DAB No. 1943 at 11
(“A dispute over the conclusion to be drawn from applying relevant legal criteria to
undisputed facts does not preclude summary judgment if the record is sufficiently
developed and there is only one reasonable conclusion that can be drawn from those
facts.”).
Admissible evidence. Respondent Lincare argues that OCR has not demonstrated that it
must prevail as a matter of law because its evidence is unreliable and inadmissible.
According to Respondent, OCR’s affidavits are unreliable because they include legal
conclusions and “simple, unsworn hearsay.” Without specifically challenging any one of
the non-testimonial exhibits, Respondent characterizes them all as “un-verified pieces of
paper.” R. Br. at 6.!

As a threshold matter, the Federal Rules of Civil Procedure do not even require a movant
to support its motion with affidavits. Rules 56(a) and (b) say that either party may move
for summary judgment “with or without supporting affidavits.” See Celotex Corp.,477
USS. at 323 (finding “no express or implied requirement in Rule 56 that the moving party
support its motion with affidavits or other similar materials negating the opponent’s
claim. On the contrary, Rule 56(c), which refers to ‘the affidavits, ifany’ (emphasis
added), suggests the absence of such a requirement.”); Hartnagel v. Norman, 953 F.2d
394, 395 (8th Cir. 1992) (“The movant is not required by the rules to support its motion
with affidavits or other similar materials negating the opponent’s claim.”).

Moreover, although I may apply the Federal Rules of Evidence “where appropriate,” I am
not bound by them, and I have broad discretion to admit evidence. I must exclude
evidence that is irrelevant or immaterial; I may exclude relevant evidence “if its probative
value is substantially outweighed by the danger of unfair prejudice, confusion of the
issues, or by considerations of undue delay or needless presentation of cumulative
evidence.” 45 C.F.R. § 160.540. Applying these criteria, OCR’s exhibits are
unquestionably admissible:

e Affidavits. The affidavits include the testimony of Valerie Montoya, the OCR
investigator assigned to Mr. Shaw’s complaint. OCR Ex. 3 (Montoya Decl.). She
describes Complainant Shaw’s accusations, the admissions and other statements
made to her by Lincare Center Manager (and estranged wife) Faith Shaw, and the
admissions and other statements made to her by Lincare Area Manager Darrell
Layton. Under the Federal Rules of Evidence, all of these statements would be
admissible for the fact that the individuals made them.” Fed. R. Evid. 801(c).

' Respondent’s criticism could more easily apply to its own exhibit — the written
declaration of Lincare Corporate Compliance Officer Jenna Pederson. Without
additional foundation or explanation, she declares as true selected quotations from
statements that she and two other Lincare employees made, which Respondent cited in its
brief opposing summary judgment. R. Ex. 1.

> Unless offered for the truth of the matter asserted, the statements would not even
qualify as hearsay. Fed. R. Evid. 801(c)(2).
Moreover, because Lincare employees made these statements about “a matter
within the scope of [their employment] relationship . . . while it existed,” they are
admissible as exceptions to the hearsay rule. Rule 801(d)(2).

Respondent Lincare claims that Center Manager Shaw made her statements to
Investigator Montoya after her employment at Lincare had ended. R. Sur-reply at
6. But Respondent offers no evidence of — in fact, does not even mention — when
the employment relationship ended. In correspondence dated July 28, 2009,
Lincare told Investigator Montoya that Ms. Shaw was the Center Manager until
July 2009 and then became a patient account coordinator in Lincare’s Regional
Billing and Collections office. OCR Ex. 30 at 2; see also OCR Ex. 12 at 1; OCR
Ex. 32 at 47

More remarkably, Respondent also claims — again without providing any support —
that the statements made by Center Manager Shaw and Area Manager Layton are
outside the scope of their jobs. R. Sur-reply at 6. This cannot possibly be true.
The statements in question refer to the Lincare policies and instructions for
protecting PHI and to Manager Shaw’s handling of the PHI she removed from the
office she managed. Both Manager Shaw and Area Manager Layton, who was
Manager Shaw’s immediate supervisor, explained the company’s policies for
maintaining PHI taken out of the office. Their jobs required them to handle, or
supervise those who handled, PHI. If protecting PHI were “outside the scope” of
their jobs, the company was guilty of even more serious HIPAA violations than
those alleged here. But the actual uncontroverted evidence establishes that these
PHI matters were within the scope of their employment.

Investigator Montoya also authenticates some of OCR’s exhibits, specifically, the
compromised documents containing PHI that Mr. Shaw turned over to OCR (see
below). OCR Ex. 3 at 2 (Montoya Decl. § 8); OCR Ex. 5; OCR Ex. 7.

> Some evidence suggests that, by late August 2010, Manager Shaw no longer worked at
Lincare. OCR Ex. 19. In the absence of any evidence to the contrary, I could reasonably
infer that she was still an employee when she spoke to Investigator Montoya in August
2009 and even as late as June 2010. Of course, her departure from the company does not
make her subsequent statements inadmissible in these proceedings, particularly
considering that they are supported by other evidence and not specifically challenged by
Lincare. 45 C.F.R. § 160.540; see Florence Park Care Ctr., DAB No. 1931 (2004)
(holding that the moving party must submit evidence only with respect to facts that are in
dispute).
The second affidavit was prepared by Laurie A. Rinehart-Thomas, the director of
Health Information Management and Systems at Ohio State University. Ms.
Rinehart-Thomas is certified by the American Health Information Management
Association as a registered health information administrator. OCR Ex. 4
(Rinehart-Thomas Decl.). She offers her expert opinion on Respondent Lincare’s
HIPAA compliance and also describes standards in the industry against which to
measure the reasonableness of Respondent’s conduct. To the extent that her
declaration asserts facts regarding industry standards and practices, those facts
would be relevant and material. While I agree that I have the ultimate authority to
decide legal questions, I do not agree that a witness’s declaration is inadmissible
simply because it includes legal conclusions. Indeed, the rules say the opposite.
Rule 704 says that an opinion “is not objectionable just because it embraces the
ultimate issue.” Fed. R. Evid. 704(a).*

e Other exhibits. Nor are OCR’s other exhibits “unverified pieces of paper” that
would not be admissible. Not only are OCR’s exhibits relevant and material and
thus admissible under 45 C.F.R. § 160.540, they would be admissible under the
Federal Rules. They include:

1. OCR’s notice letter and other correspondence between OCR and
Respondent Lincare (OCR Exs. 1, 29, 30, 31, 32);

2. Complainant Shaw’s written complaint (OCR Ex. 2) and other documents
from OCR’s investigation (OCR Exs. 6, 10, 17, 18, 19, 20);

3. The Lincare patient documents containing the PHI that is the subject of this
appeal (OCR Exs. 5, 7, 10);

4. Respondent Lincare’s written policies and procedures regarding patient PHI
(OCR Exs. 8, 9);

5. Email correspondence among Lincare employees regarding the missing
documents (OCR Exs. 11, 12, 13);

6. Handwritten notes of a Lincare employee, which describe employee
conversations regarding the missing documents (OCR Exs. 20-28);

7. The criminal court docket sheet for a criminal complaint the company
brought against Complainant Richard Shaw (OCR Ex. 14);

+ Ms. Rinehart-Thomas offers interesting insights into the types of practices companies
use to protect PHI. These might have been useful in a closer case. But, here, I need not
rely on her opinions in order to conclude that Lincare violated HIPAA.
8. Correspondence between Respondent Lincare and Complainant Shaw
regarding the missing documents (OCR Exs. 15, 16);

9. Transcripts of Investigator Montoya’s interviews with Lincare employees
(OCR Exs. 33, 34);

10. Research materials regarding the importance of protecting PHI (OCR
Exs. 35-38); and

11. OCR materials with instructions about protecting PHI (OCR Exs. 39-41).

Respondent Lincare has not come forward with any evidence suggesting that this
evidence is unreliable and does not even allege that it disputes the underlying facts
established by these documents. In fact, it has explicitly admitted most of them. R. Br.
at 2-5.

OCR has thus come forward with admissible evidence, which, as the following
discussion shows, establishes that it must prevail at trial. To avoid summary judgment,
Respondent Lincare had to come forward with evidence showing a dispute of material
fact. But it has not done so, and OCR is therefore entitled to summary judgment. See
Guardian Health Care Ctr., DAB No. 1943 (finding summary judgment appropriate
where the moving party identified certain facts as undisputed, and the nonmoving party
failed to identify which of those facts were in dispute, relying instead on unsubstantiated
assertions and generalizations to oppose the motion); Florence Park Care Ctr., DAB No.
1931.

I. OCR is entitled to summary judgment because the undisputed evidence establishes
that Respondent Lincare did not reasonably safeguard the PHI of its patients, as
required by 45 C.F.R. § 164.530(c), which allowed an unauthorized individual
access to that information.*

Privacy Rule. As noted above, HIPAA creates privacy rights and protections for
consumers of health services, and, pursuant to its provisions, the Secretary has
implemented the Privacy Rule, which mandates that a covered entity reasonably
safeguard PHI from any use or disclosure that violates the rule’s requirements. 45 C.F.R.
§ 164.530(c)(2).

“Disclosure” includes “the release, transfer, provision of access to, or divulging of
information outside the entity holding the information.” 45 C.F.R. § 160.103.

> My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.
The regulations define “covered entity,” as 1) a health plan; 2) health care clearing house;
or 3) health care provider who transmits any health information in electronic form in
connection with a transaction covered by HIPAA. Act § 1172(a); see Act § 1173(a)(1);
45 C.F.R.§§ 160.102, 160.103, 160.104. Employees, volunteers, trainees, and other
persons whose conduct, in performing work for a covered entity, is “under the direct
control of such covered entity” are considered the entity’s “workforce.” 45 C.F.R.

§ 160.103.

“Health information” means any information, whether oral or recorded in any form, that
1) is created or received by, among other entities, a health care provider; and 2) relates to
an individual’s physical or mental health or condition, the provision of care to an
individual, or payment for providing health care to an individual. 45 C.F.R. § 160.103.
The regulations then define particular types of health information:

e “Individually identifiable health information” is a subset of health information,
including demographic information, that is collected from an individual. It is
created or received by a health care provider or other specified entity, and relates
to an individual’s physical or mental health or condition (past, present, or future);
the provision of health care to an individual; or payment for providing health care
to an individual. The information identifies an individual or could be used to
identify an individual. 45 C.F.R. § 160.103.

e “Protected health information” (PHI) is a type of individually identifiable health
information. With limited exceptions not applicable here, it means identifiable
health information that is transmitted by electronic media, maintained in electronic
media, or transmitted or maintained in any other form or medium. 45 C.F.R.

§ 160.103.

HIPAA authorizes the Secretary to impose CMPs on those who violate its standards. It
incorporates most of the existing CMP provisions of the Act, which are found at section
1128A. Act § 1176(a)(2); 45 C.F.R. § 160.402(a). Section 1128A of the Act makes a
principal liable for the actions of its agent acting within the scope of that agency. Act

§ 1128A(); 45 C.F.R. § 160.402(c)(1).

Lincare’s HIPAA violations: disclosure of PHI to an unauthorized individual. The
material facts of this case are not in dispute. Respondent Lincare supplies oxygen and
other respiratory therapy equipment and services to patients in their homes or at
alternative sites. It operates more than 850 branch locations in 48 states. R. Br. at 1. The
parties agree that Lincare is a “covered entity.” OCR Br. at 4; R. Br. at 2.

This case centers around the Lincare branch located in Wynne, Arkansas, which was
doing business as United Medical. Faith Shaw was the Wynne Center’s manager from
October 2005 until July 2009 and, as such, was responsible for maintaining the PHI of its
patients. The parties agree that she was a workforce member. OCR Br. at 4; R. Br. at 2;
OCR Ex. 19; OCR Ex. 32 at 3 (referring to Ms. Shaw as “Ms. Williams”).

Among other materials, Ms. Shaw was responsible for:

e An “Emergency Procedures Manual,” dated February 2005, which contained PHI
of 270 Lincare patients, specifically their names, addresses, telephone numbers,
and emergency contacts (OCR Br. at 4; R. Br. at 4; OCR Ex. 5); and

e Patient-specific documents dated between June 2007 and July 2008 for eight
Lincare patients. These included patient assessments and care plans, physician
prescriptions, certificates of necessity, and confirmations of orders. These
documents also contained patient names, addresses, telephone numbers, dates of
birth, medical symptoms, diagnoses, medical test results, prescriptions, names of
physicians, and names of pharmacies. OCR Br. at 4-5; R. Br. at 4; OCR Ex. 7.

The parties agree that all of these materials included PHI. OCR Br. at 4; R. Br. at 2-3.

The parties also agree that, because Lincare employees provided services away from the
company’s offices, they had to remove from those offices records containing PHI. In
addition, prior to November 2008, the company instructed its center managers to
maintain copies of the procedures manual “secured” in their vehicles so that company
employees would have access to patient contact information if a center office were
destroyed or otherwise made inaccessible. OCR Ex. 18 at 1-2; OCR Ex. 33 at 30; OCR
Ex. 34 at 20-22, 26, 30, 33; R. Br. at 9.

Accordingly, Center Manager Shaw took from the office the manual and other documents
containing PHI. She told the OCR investigator that she kept the documents in her car
even though she knew that her husband had keys to the car. When she moved out of the
marital home in August 2008, she left the documents behind. She also admitted to the
OCR investigator that, when she left, she didn’t even know where the car was parked.
OCR Ex. 18.

Neither Center Manager Shaw nor anyone else from Lincare realized that the documents
were missing until about November 2008, when Richard Shaw — who, everyone agrees,
was not authorized to see the PHI — reported to Lincare and then to OCR that he had
them. OCR Br. at 5; R. Br. at 3-4; OCR Ex. 3 at 2-6 (Montoya Decl. {§ 7, 10, 11, 17);
OCR Ex. 17, OCR Ex. 18; OCR Ex. 30 at 1, OCR Ex. 33 at 13.
10

Affirmative Defenses. HIPAA limits the affirmative defenses available to Respondent
Lincare. Act § 1176(a)(1). For violations occurring on or after February 18, 2009, OCR
may not impose a CMP if: 1) the covered entity establishes that it did not know about the
violation (determined in accordance with federal common law of agency) and, by
exercising reasonable diligence, would not have known about the violation; or 2) despite
the exercise of ordinary business care and prudence, circumstances made it unreasonable
for the covered entity to comply with the violated provision; the violation was not caused
by “willful neglect”; and it was corrected within 30 days of the date the covered entity
knew or should have known about it. OCR may extend the 30-day period as it deems
appropriate, “based on the nature and extent of the failure to comply.” 45 C.F.R.

§ 160.410(b).

Respondent Lincare claims that it was the victim of a theft, for which it should not be
held accountable. Without providing evidence to support its accusations, it maintains that
Complainant Shaw “stole” the manual and attempted to use it as leverage to induce his
estranged wife to return to him. R. Br. at 16. For purposes of summary judgment, I need
not accept such unsupported allegations as true. But even if I accepted the allegations,
Lincare’s “defense” is just as damaging — perhaps even more damaging — than the OCR
version of events. Under HIPAA, Respondent was obliged to take reasonable steps to
protect its PHI from theft.° It violated that obligation when Manager Shaw took
documents out of the office, left them in places (car or home) accessible to this
purportedly untrustworthy and possibly unbalanced individual, and then, apparently
without giving a thought to the security of those documents, abandoned them entirely.”

Further, as OCR correctly points out, even after it learned of the breach, Lincare took no
steps to prevent further disclosure of PHI. Indeed, managers did not seem to recognize
that they had a significant problem protecting PHI that was removed from the office.
When asked whether Lincare considered revising its policies to include specific
guidelines for safeguarding PHI taken out of its offices, Corporate Compliance Officer

° The drafters of the regulations noted that theft “may or may not signal a violation of

[the Privacy Rule], depending on the circumstances and whether the covered entity had
reasonable policies to protect against theft.” 65 Fed. Reg. 82462, 82562 (December 28,
2000).

7 Lincare has not come forward with a shred of evidence to substantiate its defamatory
allegations against Complainant Shaw, and, in fact, all the evidence before me suggests
that he found the documents in the house or car that he shared with his wife. See, e.g.,
OCR Exs. 17, 18. The company filed a criminal complaint against him and had him
arrested, but the charges were dropped. OCR Ex. 14 at 2; R. Br. at 3. In any event, there
is no question that Mr. Shaw called OCR to report the unauthorized disclosure and that he
turned the documents over to that office. He may have wanted to punish his wife or to
compel her return, but his is hardly the behavior of someone intent on stealing PHI.

11

Pederson replied that Lincare personnel “considered putting a policy together that said
thou shalt not let anybody steal your protected health information.” OCR Ex. 33 at 29.
I do not consider this a serious response.

Thus, undisputed evidence establishes that Manager Shaw, a Lincare workforce member,
removed her patients’ PHI from the company office, left it in places to which her
husband, an unauthorized person, had access, and then abandoned it altogether. Neither
she nor anyone else at Lincare even knew that the information was missing until months
later. Lincare thus failed to “reasonably safeguard” its patients’ PHI and violated section
164.530(c) of the HIPAA Privacy Rule.

2. OCR is entitled to summary judgment because the undisputed evidence establishes
that, in violation of 45 C.F.R. § 164.530(i), Respondent Lincare failed to develop or
implement policies and procedures to protect from disclosure the PHI that staff
removed from branch offices.

HIPAA requirements. A covered entity must implement policies and procedures that,
with respect to PHI, comply with the “standards, implementation specifications, or other
requirements” of subparts D and E of the Privacy Rule. The policies and procedures
must be reasonably designed, taking into account the size and the type of activities
undertaken by the covered entity to ensure compliance. 45 C.F.R. § 164.530(i)(1). The
covered entity must maintain its policies and procedures “in written or electronic form.”
45 CFR. §164.530(j)(1)(i).

Lincare’s HIPAA violation: inadequate policies and procedures for protecting PHI. As
noted above, the parties agree that, in order to perform their duties, Lincare employees
had to take out of the office documents containing PHI. OCR Br. at 5; R. Br. at 3-4. The
parties also agree that Lincare was required to develop and implement policies and
procedures reasonably designed to protect its patients’ PHI while those documents were
out of the office. OCR Br. at 6; R. Br. at 6-7.

In attempting to identify a material fact in dispute, Respondent Lincare asserts that the
question of whether its policies were “reasonably designed” presents a factual dispute
requiring a hearing. R. Br. at 7. But deciding whether Lincare’s policies met the
regulatory requirements that they be reasonably designed is a legal question. And, as the
undisputed evidence establishes, Lincare’s policies were inadequate. In fact, no written
policy even addressed staff’s protecting PHI that was removed from the offices.

At the time of the unauthorized disclosures to Complainant Shaw, Respondent Lincare
had in place a written privacy policy that addressed maintaining records within the center
offices but said nothing about removing them from those offices. Indeed, a strict reading
of the policy suggests that such documents should not leave the office, but must be kept
in areas inaccessible to all except company employees. The policy explicitly prohibits
12

outsiders from areas where PHI is stored, limiting their access to the office’s “front
entrance area or lobby.” OCR Ex. 9 at 4 (“Access to areas containing PHI is limited to
company employees.”).

The company ostensibly revised its policies in 2009, which was after it learned of the
unauthorized disclosure. Yet, the new policies and procedures provide no guidance to
employees required to remove documents from the office’s secured storage space; in that
respect, its policies for protecting patient records were virtually unchanged. OCR Ex. 8
at 4. Indeed, as noted above, Lincare management did not seem to recognize any
problem and did not seriously consider amending its policies to safeguard PHI removed
from the office. OCR Ex. 33 at 29 (“We considered putting a policy together that said
thou shalt not let anybody steal your protected health information.”).

According to Area Manager Layton, sometime after the breach — he could not remember
when — he instructed staff to return all patient-specific information to the center on the
same day it was taken out. Area Manager Layton conceded that he had no written record
of those instructions. OCR Ex. 34 at 27; see R. Br. at 9 (affirming that staff were
instructed to return the manual to the offices at night, but not indicating when that policy
went into effect).

To establish that it had in place and implemented an adequate policy, Respondent Lincare
points to the following bullet point in the written policy:

e Information Storage — filing cabinets and medical charts are to be kept in secured
locations where they cannot be accessed by the public.

OCR Ex. 8 at 4; OCR Ex. 9 at 4; R. Br. at 7.

In context, this provision plainly addresses file storage within the office. It and other
instructions are explicitly addressed to “each location,” not to the individual employees,
and it is in a list of instructions for storage of information within the office. But, even if
it applied to documents taken out of the office, the policy does not satisfy the regulation
because it provides no usable guidance to employees. Given the “type of activities”
Lincare employees engage in, i.e., providing care in patient homes and regularly taking
PHI out of the office, the bullet point does nothing to ensure compliance with the
requirements of the Privacy Rule.

Respondent Lincare suggests that its policies are deliberately broad so that the individual
centers could tailor them to meet their differing needs. R. Br. at 7. Developing such
individualized policies, which take into account an office’s size and type of activities,
13

would certainly be consistent with the regulations. But those policies must still be
maintained “in written or electronic form.” Respondent Lincare has come forward with
no such policies for its Wynne, Arkansas (or any other) branch and does not claim that
they existed in the required format.

Instead, Respondent Lincare suggests that it satisfied HIPAA requirements because its
employees were trained in privacy policies, and “understood those policies, practices and
procedures[.]” R.Br. at 8. But even if this training were flawless (and no evidence
suggests that it was even adequate), staff training does not compensate for missing
policies.* In addition to having policies and procedures in place, the covered entity must
train all members of its workforce. 45 C.F.R. § 164.530(b).

Finally, the company had no policies — written or otherwise — in place to monitor
documents removed from their offices and to ensure their return. This meant that PHI
could be missing for indefinite periods without the company’s knowledge, as happened
with the documents Manager Shaw removed and later abandoned.

Respondent Lincare presents no evidence to establish that it maintained, in written or
electronic form, policies and procedures reasonably designed to address protecting the
PHI removed from its offices. Indeed, no evidence suggests that it implemented any
coherent policies to keep that information secure. It therefore violated section 164.530(i)
of the HIPAA Privacy Rule.

3. Respondent Lincare has waived any challenge to the amount of the proposed
penalty.

OCR argues that Respondent Lincare has waived any challenge to the amount of the
CMP. Lagree. To preserve that issue, a party’s hearing request must include “the factual
and legal basis for opposing the penalty.” 45 C.F.R. § 160.504(c); OCR Ex. 1 at 8; OCR
Reply at 18. Here, except to challenge the HIPAA violation itself, neither Lincare’s
hearing request nor its subsequent submissions challenge the amount of the penalty. It
thus waived any challenge to the amount of the penalty.

® Respondent offers no real evidence describing the training curriculum. It relies on
selected quotes from company employees describing their training. The employee
descriptions are far from comprehensive; they do not specify what the policies were or
when they were implemented. For example, Respondent quotes Service Representative
Robert Dean Scott describing a Wynne Center policy to return the manual to the office at
night. R. Br. at 9. Neither he nor Respondent indicates when this policy went into effect.
R. Br. at 9. Based on the undisputed evidence in the record, it probably occurred
sometime after the breach. OCR Ex. 34 at 27.
14

Moreover, even if it had otherwise preserved the issue, the respondent has the burden of
going forward and the burden of persuasion with respect to any challenge to the amount
of the proposed penalty. 45 C.F.R. § 160.534(b)(ii). Because it proffers no evidence or
argument attacking the amount of the penalty, Respondent Lincare has not met its
burden, and I must affirm the amount of the proposed penalty.

Conclusion

The undisputed evidence establishes that Lincare violated HIPAA because it failed to
safeguard the PHI of its patients; a member of its workforce disclosed patient PHI to an
unauthorized person; and it lacked policies and procedures reasonably designed to ensure
compliance with the Privacy Rule. I therefore grant OCR’s motion for summary
judgment and sustain the $239,800 CMP.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

